                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR19-0146-JCC
10                             Plaintiff,                   ORDER
11          v.

12   MARIE CHRISTINE FANYO-PATCHOU,
     RODRIGUE FODJO KAMDEM, and
13   CHRISTIAN FREDY DJOKO,
14                             Defendants.
15

16          This matter comes before the Court on Defendant Rodrigue Fodjo Kamdem’s motion for
17   modification of his appearance bond (Dkt. No. 169). Having considered the parties’ briefing and
18   the relevant record, the Court hereby DENIES the motion for the reasons explained herein.
19   I.     BACKGROUND
20          On August 1, 2019, a federal grand jury indicted Mr. Kamdem on charges of
21   cyberstalking in violation of 18 U.S.C. § 2261A(2)(A)–(B) and conspiracy to commit
22   cyberstalking in violation of 18 U.S.C. § 371. (Dkt. No. 1 at 2–6.) On August 16, 2019, Mr.
23   Kamdem appeared before the Honorable Michelle L. Peterson, United States Magistrate Judge,
24   for an arraignment and detention hearing. (Dkt. No. 34.) At the hearing, Judge Peterson ordered
25   Mr. Kamdem released pending trial under Pretrial Services’ supervision and with special
26   conditions. (Dkt. No. 35 at 1.) Those conditions included the following restrictions on Mr.

     ORDER
     CR19-0146-JCC
     PAGE - 1
 1   Kamdem’s ability to use a computer and access the internet:

 2          [Mr. Kamdem] shall not use, possess or have access to a computer or computer
            components (functional or non-functional), including but not limited to hard
 3          drives, external storage devices, keyboards, and mouse, at [Mr. Kamdem’s]
            residence, place of employment, private homes, libraries, schools, or other public
 4          locations, without prior approval of Pretrial Services. In addition, [Mr. Kamdem]
 5          shall not use, possess, or have access to PDA’s, gaming systems, and Internet
            enabled TV devices, nor access the internet through use of a cellular phone
 6          device. [Mr. Kamdem] shall not access the internet, or private or public computer
            networks, or not have others do so on his[] behalf, without prior approval of
 7          Pretrial Services. [Mr. Kamdem] hereby consents to U.S. Pretrial Services’ use of
            electronic devices to evaluate [his] access to WiFi (wireless fidelity) connections.
 8
     Id.
 9
            After being released, Mr. Kamdem worked as a nutritionist and chef. (See Dkt. No. 169-1
10
     at 3.) Now he is unemployed, and he wishes to have computer and internet access so that he can
11
     find a job, use the internet at whatever job he finds, obtain and update health cooking certificates,
12
     and take online classes relating to nutrition. (See id. at 3–4.) He therefore asks the Court to
13
     remove the requirement of his appearance bond that he must not use, possess, or have access to a
14
     computer, computer components, or the internet pending trial. (Dkt. No. 169 at 10.)
15
     II.    DISCUSSION
16
            18 U.S.C. § 3142 requires that a defendant ordinarily be released pending trial on
17
     personal recognizance or an unsecured appearance bond. See 18 U.S.C. § 3142(a), (c). However,
18
     if personal recognizance or an unsecured appearance bond will not reasonably assure the
19
     defendant’s appearance or community’s safety, then § 3142 empowers a court to release the
20
     defendant “subject to the least restrictive further condition, or combination of conditions,
21
     that . . . will reasonably assure the appearance of the person as required and the safety of . . . the
22
     community.” Id. § 3142(c)(B). In deciding whether and what conditions to impose, a court must
23
     consider (1) the nature and circumstances of the offense charged, (2) the weight of the evidence
24
     against the defendant, (3) the history and characteristics of the defendant, and (4) the nature and
25
     seriousness of the danger to any person or the community that would be posed by the defendant’s
26


     ORDER
     CR19-0146-JCC
     PAGE - 2
 1   release. See id. § 3142(g).

 2          In this case, those factors weigh in favor of significantly restricting Mr. Kamdem’s access

 3   to a computer and the internet. Mr. Kamdem is charged with conducting an online campaign to

 4   “out” a man’s sexual orientation in a way that put that individual in real danger. (See Dkt. No.

 5   171 at 4–5.) As the Court noted in a prior order, the evidence of that campaign is strong. (See

 6   Dkt. No. 84 at 10.) Given the evidence against Mr. Kamdem, it is reasonable to fear that he

 7   might further harass John Doe or others if he had access to a computer and the internet.

 8   Restricting Mr. Kamdem’s internet and computer access is therefore warranted.
 9          Although some restrictions are warranted, Mr. Kamdem argues that he should be allowed
10   access to a computer and the internet for limited purposes. (See generally Dkt. No. 169.) The
11   Court acknowledges that it may be reasonable to allow Mr. Kamdem limited access to the
12   internet and a computer. However, the conditions of Mr. Kamdem’s release do not prohibit him
13   from ever using a computer or the internet; they prohibit him from using a computer or the
14   internet without the prior approval of Pretrial Services. (See Dkt. No. 35 at 1.) This prohibition is
15   the “least restrictive condition” that will reasonably assure the community’s safety because it
16   simultaneously limits Mr. Kamdem’s internet access while creating a mechanism for Mr.
17   Kamdem to access the internet when he has a serious need to do so. That mechanism—one
18   where Pretrial Services works directly with Mr. Kamdem to ensure the community’s safety

19   without unduly restricting Mr. Kamdem’s liberty—is far preferable to the alternative, whereby

20   the Court reviews all of Mr. Kamdem’s requests for internet access.

21          The Court declines to second-guess Pretrial Services’ judgment here. Pretrial Services

22   does not endorse Mr. Kamdem’s use of a computer or the internet given his alleged offenses, and

23   it has informed Mr. Kamdem that he must be more specific about his present need to access the

24   internet or use a computer. (See Dkt. No. 171 at 7.) If Mr. Kamdem’s need to use the internet or

25   a computer is truly acute, the Court encourages him to work with Pretrial Services instead of

26   asking the Court to remove the internet and computer restrictions from his appearance bond.


     ORDER
     CR19-0146-JCC
     PAGE - 3
 1   III.   CONCLUSION

 2          For the foregoing reasons, the Court DENIES Mr. Kamdem’s motion for modification of

 3   his appearance bond (Dkt. No. 169).

 4          DATED this 6th day of April 2020.




                                                     A
 5

 6

 7
                                                     John C. Coughenour
 8                                                   UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0146-JCC
     PAGE - 4
